In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Balter, J.), dated October 29, 2001, which, after a hearing, denied his petition for visitation.
Ordered that the order is affirmed, without costs or disbursements.
While the father’s incarceration, standing alone, did not render visitation inappropriate (see Matter of Davis v Davis, 232 AD2d 773 [1996]; Matter of Mohammed v Cortland County Dept. of Social Servs., 186 AD2d 908 [1992]), the Family Court properly determined that, under all of the circumstances, visitation would not be in the child’s best interest (see Matter of Marcial v Sullivan, 296 AD2d 551 [2002]; Matter of Williams v Tillman, 289 AD2d 885 [2001]; Matter of Davis v Davis, 265 AD2d 552 [1999]).
The father’s remaining contentions are without merit. Ritter, J.P., Florio, S. Miller and Luciano, JJ., concur.